Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because descriptive legend are missing for numbers in figures 3A, 3B,3C, 4, 5,7 and 8. For example, in fig. 7, insert a description for 705, 715,125,710,720. In fig. 8, Device (800), TX/RX (840), processing means (850).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3. The abstract of the disclosure is objected to because it contains legal 
term "comprises". Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 3 recites, “the processing unit”, “the processing unit” lacks antecedent basis.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1,7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LG ELECTRONICS.( "Discussions on CSI reporting contents” 3GPP TSG RAN WGI see IDS) in view of Liu et al (US 2018/0167117).
With regards to claim 1, LG ELECTRONICS discloses a method implemented at a terminal device in ( see section 2, Discussion on CSI reporting contents  and section 3 discussion on codebook subset restriction (CBSR)), in NR-MIMO, two types of CSI for acquisition are supported, 1) Type 1 CSI and 2) Type 2 CSI. CSI-RS is agreed to be used for the functionality of CSI acquisition), comprising:
determining, based on the reference signal at least one precoding matrix indicator (PMI) associated with a plurality of beams of (see sub section , Beam management . The CSI-RS ports can be used for beam management. Different Tx beams can be mapped to across the multiple ports. CRI and PMI related to the port number can be employed. Regarding PMI indication, port selection codebook with the rank 1 restriction may be one option. Also, in order to indicate the quality of the selected best Tx beam(s), its related RSRP can be also reported to the gNB in addition to the CRI and PMI)
a set of beams between the terminal device and the network device selected at least partially based on the at least one CBSR ( see section 3, 4th paragraph  For type II CSI, the CBSY - - - - The number of combining beam or the granularity of combining coefficient can be restricted by CBSR ); and
 transmitting the at least one PMI to the network device ( see section 2, observation4, One or more CRI, PMI and/or RSRP indicator can be reported to indicate the best Tx beam(s) for beam management).
explicitly teach receiving a codebook configuration and a reference signal from a network device, the codebook configuration indicating at least one codebook subset restriction (CBSR)
However, Liu et al in the same endeavor, teaches in [0005], a codebook configuration method and user equipment, so as to perform codebook configuration on a two-dimensional antenna, and reduce feedback overheads of configuration information of a codebook subset restriction. In [0068] a receiving module, configured to receive a reference signal that is of an antenna whose quantity of antenna ports is X and that is sent by a base station and configuration information of a codebook subset restriction for the quantity X of antenna ports, where the configuration information of the codebook subset restriction for the quantity X of antenna ports includes first configuration information and second configuration information, and X is a positive integer greater than or equal to 2. 
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of LG ELECTRONICS as taught by Liu et al and include receiving a codebook configuration and a reference signal from a network device, the codebook configuration indicating at least one codebook subset restriction (CBSR)
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of LG ELECTRONICS as taught by Liu et al and include receiving a codebook configuration and a reference signal from a network device, the codebook configuration indicating at least one codebook subset restriction (CBSR) with a reasonable expectation of success, thusto improve antenna performance (see Liu et a, [0004]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

With regards to claim 7,  the combination of LG ELECTRONICS  and Liu et al discloses a method implemented in a network device ( see section2, Beam management, Also, in order to indicate the quality of the selected best Tx beam(s), its related RSRP can be also reported to the gNB in addition to the CRI and PMI), comprising: 
transmitting a codebook configuration and a reference signal to a terminal device, the codebook configuration indicating at least one codebook subset restriction (CBSR) ( see Liu et al, claim 1, a reference signal that is of an antenna whose quantity of antenna ports is X and that is sent by a base station and configuration information of a codebook subset restriction for the quantity X of antenna ports, wherein the configuration information of the codebook subset restriction for the quantity X of antenna ports comprises first configuration information and second configuration information, and X is a positive integer greater than or equal to 2); and 
receiving at least one precoding matrix indicator (PMI) associated with a plurality of beams of a set of beams between the terminal device and the network device selected at least partially based on the at least one CBSR, the at least one PMI being determined based on the reference signal by the terminal device (the rest of claim 7 recites similar limitations as in claim 1 above. Claim is rejected similarly as in claim 1 above). 
With regards to claim 9,  the combination of LG ELECTRONICS  and Liu et al discloses a terminal device, comprising: a processor ( see Liu et al,  fig. 7, block 21) ; and a memory (see Liu et al fig. 7, block 22)  coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, causing the terminal device to ( see Liu et al , [0126], provides user equipment UE, including a processor, a memory, a communications interface, and a system bus, where the memory, the communications interface, and the processor are connected and communicate with each other by using the system bus; the memory is configured to store a computer execution instruction) :
receive a codebook configuration and a reference signal from a network device, the codebook configuration indicating at least one codebook subset restriction (CBSR);
determine, based on the reference signal at least one precoding matrix indicator (PMI) associated with a plurality of beams of a set of beams between the terminal device and the network device selected at least partially based on the at least one CBSR; and transmit the at least one PMI to the network device (the rest of claim 9 recites similar limitations as in claim 1 above. Claim is rejected similarly as in claim 1 above). 

Allowable Subject Matter
8.	Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts cited alone or in combination provides the motivation to teach wherein receiving the codebook configuration and the reference signal comprises: receiving a radio resource control (RRC) signaling from the network device; determining, based on the RRC signaling, a number of antenna ports in a first and second dimensions of an antenna array of the network device and oversampling factors corresponding to the number of antenna ports in the first and second dimensions of the antenna array of the network device; receiving the reference signal at least based on the number of antenna ports in the first and second dimensions of the antenna array of the network device and oversampling factors corresponding to the number of antenna ports in the first and second dimensions of the antenna array of the network device as recited in claim 2 and similarly in claim 13.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kim et al (US 20130107920) discloses in [0008], a method for transmitting a signal from a transmitter, which supports Nt antennas, to a receiver comprises the steps of selecting a precoding matrix indicated by combination of a first precoding matrix indicator (PMI) and a second PMI; precoding the signal by using the selected precoding matrix; and transmitting the precoded signal through the Nt antennas.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 25, 2021